Citation Nr: 1409474	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-01 407	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory/lung disability (claimed as breathing problems), to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to April 1990.  The Veteran also served in the New Jersey Army National Guard to include active duty for training (ACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran moved several times during the pendency of the appeal and the case is now under the jurisdiction of the St. Petersburg, Florida RO.  

In November 2012, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested service connection for a respiratory/lung disability (claimed as breathing problems) and service connection for an eye disability, as secondary to his service-connected hypertension.  38 C.F.R. § 3.310 (2013).  The VA treatment records show that the Veteran has been assessed with ocular hypertension with cupping and bronchitis/probable obstructive lung disease.  

The Veteran was scheduled for a VA examination on October 20, 2008 at the Denver VA Medical Center (VAMC).  The C&P exam details show that the Veteran "refused exam this location."  However, on October 18, 2008, the Veteran reported to the Denver VAMC that he was moving to Richmond, Virginia.  The October 2008 rating decision denied the Veteran's claims, in part, because he failed to report to a scheduled VA examination.  In January 2009, the Veteran requested that his VA examination be rescheduled.  It appears that a VA examination request was opened; however, there is no indication that a VA examination was scheduled.  The record only reveals that a January 2009 VA medical opinion was obtained with respect to the Veteran's heart disability, which is not before the Board.  Given this evidence, the Board finds that the Veteran had good cause for not reporting to his scheduled VA examination and the matters must be remanded to provide VA examinations.  See 38 C.F.R. § 3.655 (2013).  

During his hearing, the Veteran testified that there may be records from his primary health care provider relevant to the issues on appeal.  On remand, the Veteran must be provided release forms to identify any relevant private medical treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment from a private health care provider for the disabilities on appeal.  If private records are identified, the RO/AMC must make two attempts for the relevant private treatment records or make a finding that a second request would be futile.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory/lung disability.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  Following a review of the claims file and examination, the examiner is requested to:  

Provide all diagnoses with respect to any respiratory/lung disability. 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory/lung disability was caused by or related to active service.  

If the opinion is unfavorable, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any respiratory/lung disability was caused by or aggravated by service-connected hypertension.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

A complete rationale must be provided for all opinions.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed eye disability.  The claims file must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be conducted.  Following a review of the claims file and examination, the examiner is requested to:  

Provide all diagnoses with respect to any eye disability including the diagnosed ocular hypertension with cupping.  

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any eye disability was caused by or related to active service.  

If the opinion is unfavorable, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any eye disability was caused by or aggravated by service-connected hypertension.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  

A complete rationale must be provided for all opinions.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


